DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 24-43 are pending. 

Specification

2.	The abstract of the disclosure is objected to because the abstract has language that is not directed to the entire disclosure.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 24 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,925,005. Although the claims at issue are not identical, they are not patentably distinct from each other because there are slight difference in the wording of the last two limitations of each claim. 

Instant Application 17/248,900
US 10,925,005
Claim 24: A processor of a user equipment (UE) configured to perform operations, comprising: associating a first uplink power control parameter set with a first beam; associating a second uplink power control parameter set with a second beam; identifying a first transmit power based on received downlink control signaling or information corresponding to the first uplink power control parameter set; identifying a second transmit power based on received downlink control signaling or information corresponding to the second uplink power control parameter set; transmitting the first beam on one or more MIMO layers using the first transmit power; and transmitting the second beam on one or more MIMO layers using the second transmit power.
Claim 1: One or more non-transitory computer-readable media comprising instructions to cause an electronic device, upon execution of the instructions by one or more processors of the electronic device, to perform uplink transmit power control, by: associating a first uplink power control parameter set with a first beam associated with a first subset of a plurality of uplink Multiple Input Multiple Output (MIMO) layers; associating a second uplink power control parameter set with a second beam associated with a second subset of the plurality of uplink MIMO layers; identifying a first transmit power based on received downlink control signaling or information corresponding to the first uplink power control parameter set; identifying a second transmit power based on received downlink control signaling 
Claim 40: One or more non-transitory computer-readable media comprising instructions to cause an electronic device, upon execution of the instructions by one or more processors of the electronic device, to perform uplink transmit power control, by: associating a first uplink power control parameter set with a first beam; associating a second uplink power control parameter set with a second beam; identifying a first transmit power based on received downlink control signaling or information corresponding to the first uplink power control parameter set; identifying a second transmit power based on received downlink control signaling or information corresponding to the second uplink power control parameter set; causing transmission of a first beam on one or more MIMO layers using the first transmit power; and causing transmission of a second beam on one or more MIMO layers using the second transmit power.
Claim 12: One or more non-transitory computer-readable media comprising instructions to cause a network node, upon execution of the instructions by one or more processors of the network node, to perform uplink transmit power control, by: associating a first uplink power control parameter set with a first beam associated with a first subset of a plurality of uplink Multiple Input Multiple Output (MIMO) layers to be transmitted by a user equipment (UE); associating a second uplink power control parameter set with a second beam associated with a second subset of the plurality of uplink MIMO layers to be transmitted by the UE; providing the first uplink power control parameter set for transmission to the UE; and providing the second uplink power control parameter set for transmission to the UE.  




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 24-25, 27-33, 35-41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/107885 A2 hereafter Interdigital in view of Blankenship et al, US 2011/0249590 hereafter Blankenship.

As for claim 24, Interdigital discloses:
One or more non-transitory computer-readable media (Interdigital, FIG. 2, [0028], The WTRU components including a processor 216 and memory 222). comprising instructions to cause an electronic device, upon execution of the instructions by one or more processors of the electronic device, to perform uplink transmit power control, by: 
associating a first uplink power control parameter set with a first beam (Interdigital, [0024], [0044], Mapping/associating the modulation symbol to a set of MIMO transport layers); 
associating a second uplink power control parameter set with a second beam (Interdigital, [0024], [0044], Mapping/associating the modulation symbol to a set of MIMO transport layers);
identifying a first transmit power based on received downlink control signaling or information corresponding to the first uplink power control parameter set (Interdigital, [0008] [0024], Adjusting/identifying the transmit power based on the received power/SNR); 
identifying a second transmit power based on received downlink control signaling or information corresponding to the second uplink power control parameter set (Interdigital, [0008], [0024], Adjusting/identifying the transmit power based on the received power/SNR); 
transmitting a first signal using the first transmit power (Interdigital, [0008], Causing transmission corresponding to the transmit power set by the TPC command); and 
transmitting a second signal using the second transmit power (Interdigital, [0008], Causing transmission corresponding to the transmit power set by the TPC command).

Interdigital does not explicitly disclose transmitting a first signal on one or more MIMO layers and transmitting a second signal on one or more MIMO layers.

However, Blankenship discloses transmitting a first signal on one or more MIMO layers and transmitting a second signal on one or more MIMO layers (Blankenship, claim 13, Transmitting on a first set of MIMO layers and transmitting on a second set of MIMO layers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Interdigital with transmitting a first signal on one or more MIMO layers and transmitting a second signal on one or more MIMO layers as taught by Blankenship to allow control information to take advantage of diversity between layers (Blankenship, [0045]-[0048]).

As for claim 25, Interdigital discloses: 
The received downlink control signaling comprises one or more instances of downlink control information (DCI) (Interdigital, [0024], [0042], [0044], Receiving the power control parameters for the MIMO layers via RRC and higher layer signaling).

As for claim 27, Interdigital discloses:
The received downlink control signaling comprises a first signal indicating a first closed loop parameter for the first transmit power and a second signal indicating a second different closed loop parameter for the second transmit power (Interdigital, [0077], Utilizing separate loops for each CoMP UL target).

As for claim 28, Interdigital discloses:
The first transmit power and the second transmit power are different (Interdigital, [0008] [0024], Adjusting/identifying the transmit power based on the received power/SNR).

As for claim 29, Interdigital discloses:
The first beam and the second beam are transmitted over the physical uplink shared channel (PUSCH) at different times (Interdigital, [0008], [0010], [0023], [0035], Different/independent transmissions over the PUSCH).

As for claim 30, Interdigital discloses:
The received downlink control signaling comprises a first closed loop parameter corresponding to the first beam and a second closed loop parameter corresponding to the second beam (Interdigital, [0077], Utilizing separate loops for each CoMP UL target), and wherein the first beam and the second beam are transmitted to different transmission reception points (TRPs) (Interdigital, [0023], [0042], [0068], table 2, “MIMO in UL CoMP”, CoMP uses a plurality of different reception points).

As for claim 31, Interdigital discloses:
The first beam is associated with first open loop control parameters and the second beam is associated with second different open loop control parameters (Interdigital, [0077], Utilizing separate loops for each CoMP UL target).

As for claim 32, Interdigital discloses: check limitations
A user equipment (UE), comprising: radio frequency (RF) circuitry configured to communicate with a new radio (NR) network; and a processor (Interdigital, FIG. 2, [0028], The components found in the WTRU including a processor 216 and memory 222) communicatively coupled to the RF circuitry and configured to perform operations comprising:
associating a first uplink power control parameter set with a first beam (Interdigital, [0024], [0044], Mapping/associating the modulation symbol to a set of MIMO transport layers); 
associating a second uplink power control parameter set with a second beam (Interdigital, [0024], [0044], Mapping/associating the modulation symbol to a set of MIMO transport layers);
identifying a first transmit power based on received downlink control signaling or information corresponding to the first uplink power control parameter set (Interdigital, [0008] [0024], Adjusting/identifying the transmit power based on the received power/SNR); 
identifying a second transmit power based on received downlink control signaling or information corresponding to the second uplink power control parameter set (Interdigital, [0008], [0024], Adjusting/identifying the transmit power based on the received power/SNR); 
transmitting a first signal using the first transmit power (Interdigital, [0008], Causing transmission corresponding to the transmit power set by the TPC command); and 
transmitting a second signal using the second transmit power (Interdigital, [0008], Causing transmission corresponding to the transmit power set by the TPC command).

Interdigital does not explicitly disclose transmitting a first signal on one or more MIMO layers and transmitting a second signal on one or more MIMO layers.

However, Blankenship discloses transmitting a first signal on one or more MIMO layers and transmitting a second signal on one or more MIMO layers (Blankenship, claim 13, Transmitting on a first set of MIMO layers and transmitting on a second set of MIMO layers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Interdigital with transmitting a first signal on one or more MIMO layers and transmitting a second signal on one or more MIMO layers as taught by Blankenship to allow control information to take advantage of diversity between layers (Blankenship, [0045]-[0048]).

As for claim 33, Interdigital discloses: 
The received downlink control signaling comprises one or more instances of downlink control information (DCI) (Interdigital, [0024], [0042], [0044], Receiving the power control parameters for the MIMO layers via RRC and higher layer signaling).

As for claim 35, Interdigital discloses:
The received downlink control signaling comprises a first signal indicating a first closed loop parameter for the first transmit power and a second signal indicating a second different closed loop parameter for the second transmit power (Interdigital, [0077], Utilizing separate loops for each CoMP UL target).

As for claim 36, Interdigital discloses:
The first transmit power and the second transmit power are different (Interdigital, [0008] [0024], Adjusting/identifying the transmit power based on the received power/SNR).

As for claim 37, Interdigital discloses:
The first beam and the second beam are transmitted over the physical uplink shared channel (PUSCH) at different times (Interdigital, [0008], [0010], [0023], [0035], Different/independent transmissions over the PUSCH).

As for claim 38, Interdigital discloses:
The received downlink control signaling comprises a first closed loop parameter corresponding to the first beam and a second closed loop parameter corresponding to the second beam (Interdigital, [0077], Utilizing separate loops for each CoMP UL target), and wherein the first beam and the second beam are transmitted to different transmission reception points (TRPs) (Interdigital, [0023], [0042], [0068], table 2, “MIMO in UL CoMP”, CoMP uses a plurality of different reception points).

As for claim 39, Interdigital discloses:
The first beam is associated with first open loop control parameters and the second beam is associated with second different open loop control parameters (Interdigital, [0077], Utilizing separate loops for each CoMP UL target).

As for claim 40, Interdigital discloses:
One or more non-transitory computer-readable media comprising instructions to cause an electronic device, upon execution of the instructions by one or more processors of the electronic device, to perform uplink transmit power control, by:
associating a first uplink power control parameter set with a first beam (Interdigital, [0024], [0044], Mapping/associating the modulation symbol to a set of MIMO transport layers); 
associating a second uplink power control parameter set with a second beam (Interdigital, [0024], [0044], Mapping/associating the modulation symbol to a set of MIMO transport layers);
identifying a first transmit power based on received downlink control signaling or information corresponding to the first uplink power control parameter set (Interdigital, [0008] [0024], Adjusting/identifying the transmit power based on the received power/SNR); 
identifying a second transmit power based on received downlink control signaling or information corresponding to the second uplink power control parameter set (Interdigital, [0008], [0024], Adjusting/identifying the transmit power based on the received power/SNR); 
transmitting a first signal using the first transmit power (Interdigital, [0008], Causing transmission corresponding to the transmit power set by the TPC command); and 
transmitting a second signal using the second transmit power (Interdigital, [0008], Causing transmission corresponding to the transmit power set by the TPC command).

Interdigital does not explicitly disclose transmitting a first signal on one or more MIMO layers and transmitting a second signal on one or more MIMO layers.

However, Blankenship discloses transmitting a first signal on one or more MIMO layers and transmitting a second signal on one or more MIMO layers (Blankenship, claim 13, Transmitting on a first set of MIMO layers and transmitting on a second set of MIMO layers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Interdigital with transmitting a first signal on one or more MIMO layers and transmitting a second signal on one or more MIMO layers as taught by Blankenship to allow control information to take advantage of diversity between layers (Blankenship, [0045]-[0048]).

As for claim 41, Interdigital discloses: 
The received downlink control signaling comprises one or more instances of downlink control information (DCI) (Interdigital, [0024], [0042], [0044], Receiving the power control parameters for the MIMO layers via RRC and higher layer signaling).

As for claim 43, Interdigital discloses:
The received downlink control signaling comprises a first signal indicating a first closed loop parameter for the first transmit power and a second signal indicating a second different closed loop parameter for the second transmit power (Interdigital, [0077], Utilizing separate loops for each CoMP UL target).

5.	Claims 26, 34 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/107885 A2 hereafter Interdigital in view of Blankenship et al, US 2011/0249590 hereafter Blankenship as applied to claims 1, 36 and 39 above, and further in view of GAO, US 2013/0029657 hereafter GAO. 

As for claim 26, Interdigital discloses:
Performing propagation loss measurement (Interdigital, [0077]).

However, GAO discloses the received downlink control signaling comprises a first signal used to derive a first pathloss estimate associated with the first beam and a second different signal used to derive a second pathloss estimate associated with the second beam (GAO, [0080]-[0085], Perform propagation/path loss estimation/measurement based on TSS/sounding reference signals in the downlink, wherein the propagation/path loss is used to determine the uplink transmit power).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Interdigital and Blankenship with the received downlink control signaling comprises a first signal used to derive a first pathloss estimate associated with the first beam and a second different signal used to derive a second pathloss estimate associated with the second beam as taught by GAO to provide improved uplink performance and to save UE battery power (GAO, [0044]).

As for claim 34, Interdigital discloses:
Performing propagation loss measurement (Interdigital, [0077]).

However, GAO discloses the received downlink control signaling comprises a first signal used to derive a first pathloss estimate associated with the first beam and a second different signal used to derive a second pathloss estimate associated with the second beam (GAO, [0080]-[0085], Perform propagation/path loss estimation/measurement based on TSS/sounding reference signals in the downlink, wherein the propagation/path loss is used to determine the uplink transmit power).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Interdigital and Blankenship with the received downlink control signaling comprises a first signal used to derive a first pathloss estimate associated with the first beam and a second different signal used to derive a second pathloss estimate associated with the second beam as taught by GAO to provide improved uplink performance and to save UE battery power (GAO, [0044]).

As for claim 42, Interdigital discloses:
Performing propagation loss measurement (Interdigital, [0077]).

However, GAO discloses the received downlink control signaling comprises a first signal used to derive a first pathloss estimate associated with the first beam and a second different signal used to derive a second pathloss estimate associated with the second beam (GAO, [0080]-[0085], Perform propagation/path loss estimation/measurement based on TSS/sounding reference signals in the downlink, wherein the propagation/path loss is used to determine the uplink transmit power).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Interdigital and Blankenship with the received downlink control signaling comprises a first signal used to derive a first pathloss estimate associated with the first beam and a second different signal used to derive a second pathloss estimate associated with the second beam as taught by GAO to provide improved uplink performance and to save UE battery power (GAO, [0044]).

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: discloses Lee et al, US 2013/0194931 discloses the TPC field in the DCI format of the corresponding PDCCH may be used to determine the PUCCH resource values from one of the resource values (e.g., four resource values) configured by higher layers.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469